 THE CARVEL COMPANY111The CarvelCompany and C and D Plumbing andHeating CompanyandPlumbers,Steamfitters andMetal Trades,Local 321, AFL-CIO. Case 1-CA-10813September23, 1976DECISION AND ORDEROn April 21, 1976, Administrative Law Judge Mel-vin J. Welles issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed an exceptionand a brief in support of the Administrative LawJudge's Decision and the single exception, and theGeneral Counsel filed exceptions and a supportingbrief.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, con-clusions, and recommendations of the Administra-tive Law Judge only to the extent consistent here-with.1.The complaint alleges that Respondent CarvelCompany, herein called Carvel, and Respondent Cand D Plumbing and Heating Company, hereincalled C and D, constitute a single employer underthe Act; that Carvel violated Section 8(a)(5) of theAct by its refusal to sign the 1975 collective-bargain-ing agreement negotiated between the Union and amultiemployer association, and by substituting Cand D as the plumbing contractor on the Addison,Maine, construction site for- the purpose of avoidingitsbargaining obligation with the Union; and thatCarvel violated Section 8(a)(3) of the Act by discrim-inatorily discharging its employees working on theAddison project.For the purposes of his Decision, the Administra-tive Law Judge assumed that Carvel and C and Dconstitute a single employer, but nevertheless con-cluded that no violation of the Act had been estab-lished. Therefore, he recommended dismissal of thecomplaint in its entirety without making a specificfinding on the single employerissue.As set forthin-fra,we find, contrary to the Administrative LawJudge, that Carvel's refusal to sign the collective-bar-gaining agreement was violative of Section 8(a)(5)because its Withdrawal from multiemployer bargain-ing was not timely. Thus, our disposition of the caserequires us to pass on the single employer question inorder to determine whether both Carvel and C and Dare obligated to sign the agreement. For the reasonsset forth below, we find that Carvel and C and D areseparate employers under the Act.Richard Carvel, president of Carvel Company,owns 90 percent of the outstanding Carvel stock,while his sister owns the remaining 10 percent. Rich-ard Carvel also owns-all of the stock of C and D.Thus, the record establishes common ownership, butthat factor is not determinative in the absence ofcommon control of labor relations policies.' Further-more, "such common control must be actual or ac-tive, as distinguished from potential control." 2 Otherfactors to be considered are interrelation of opera-tions and common management.The record reveals that C and D is a separate legalentity with separate bank and payroll accounts, andseparate lines of credit.Management of C and D isvested in Byron Dow who is president, treasurer, andgeneral manager. Regarding labor relations policies,the record shows that C and D employees are hiredby Dow or a foreman under his control, while Carvelemployees are hired by Carvel foremen. Dow con-trols the day-to-day labor relations of C and D. Inaddition, there are no joint employees of Carvel andC and D, and there is no temporary interchange ofemployees. Thus there are different job estimatorsand job superintendents for each company.Although both companies do business as plumbingcontractors, they submit separate job bids and do notcompete for the same jobs. Carvel's contracts involvea higher dollar volume than those of C and D. Carvelhas an employee complement of 30 to 50; C and Dhas only 9.On the basis of the foregoing and the record as awhole, we find that Richard Carvel, by virtue of hisstatus as sole stockholder, has potential control overC and D's operations, but that actual control overlabor relations policies and day-to-day operationslieswith C and D's president, Byron Dow. Accord-ingly,we conclude that Carvel and C and D consti-tute separate employers under the Act.2.The Administrative Law Judge found thatCarvel's withdrawal from the multiemployer bargain-ing unit was timely and effective under the Board'sRetail Associatesrule,3 and therefore Carvel did notviolate Section 8(a)(5) of the Act by refusing to signthe contract ultimately negotiated.We disagree.In sum, the facts are as follows. For many years,Carvel has been a member of the Pipefitting Con-tractors Association, Inc., of Maine, herein called^ theAssociation, and, as such, a member of a multiem-ployer bargaining unit and party to a series of con-tracts with the Union. The 1973 contract between theAssociation and the Union provided that it was tocontinue in effect until April 30, 1975,4 but that "[i]f1Gerace Construction,Inc and Helger Construction Company, Inc,193NLRB645 (1971)'Id3Retail Associates,Inc,120 NLRB 388, 395 (1958)4 All dates herein are in 1975 unless otherwise indicated226 NLRB No. 18 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDeither party desires a change in this agreement afterApril 30, 1975-they shall notify the other party on orbefore Feb. 1, 1975 and both parties shall meet with-in fifteen days to discuss same." Absent such notice,the contract automatically renewed itself for anotheryear.Prior to the February 1 automatic renewal date,Union President James McLaughlin orally advisedthe Association that the Union wished to reopen con-tract negotiations. On February 11, the Union senttheAssociation a letter whose terms are fully setforth in the Administrative Law Judge's Decision. Inbrief, this letter stated that the membership had'-vot-ed to reopen negotiations and included a list of theUnion's tentative proposals. In reference to the earli-er oral communication with the Association, theUnion stated that it was "agreed that in lieu of acalled meeting at this time, it would suffice primarilyto set forth in a letter, the desired changes in thecontract."The Association replied on February 14, acknow-ledging receipt of the Union's tentative proposalsand stating that "this exchange of letters serves as theintial [sic] negotiation which the contract requires totake place prior to February 15th." In closing, theletter stated that the Union would be contacted "inorder to set a firm date for the next meeting for bar-gaining purposes."On February 27, the resignation of Carvel Compa-ny was submitted to the Association, and on March 5the resignation was accepted. Shortly thereafter, theUnion was informed of Carvel's withdrawal from theAssociation. The first actual meeting between the As-sociation and the Union for the purpose of negotiat-ing a new agreement occurred on April 9.After the contract expired, and with no new con-tract having been agreed upon, the Union com-menced a strike beginning about May 5. The strikelasted until May 31 when the membership ratified anew agreement, effective from May 1, 1975, to April30, 1977. Carvel has refused to sign the new contractnegotiated by the Association and the Union. Whilethere is some testimony in the record that Carvelstated that it would "pay the wages, fringes and soforth," there is no evidence that it has done so or hasimplemented the other terms and conditions of theagreement.InRetail Associates, supra,the Board set forth therules governing the withdrawal of an employer or aunion from multiemployer bargaining. An employermay withdraw without the union's consent prior tothe start of bargaining by giving unequivocal noticeof the intent to abandon the multiemployer unit andto pursue negotiations on an individual employer ba-sis.However, once negotiations have actually begun,withdrawal can only be effectuated on the basis of"mututal consent" or "unusual circumstances."We disagree with the Administrative Law Judge'sfinding that "negotiations" within the meaning of theBoard's rule did not begin until the parties' firstmeeting on April 9, and that therefore Carvel's with-drawal was timely and effective. Here, prior to theFebruary 1 renewal date, the Union orally informedthe Association of its intent to reopen the contract,and subsequently submitted a list of its bargainingproposals. On February 14, the Association informedtheUnion that it had received those proposals andacknowledged that the process of reopening the con-tract had begun. Under these circumstances, to hold,as did the Administrative Law Judge, that Carverssubsequent withdrawal was timely, even though it oc-curred after the disclosure to the Association of theUnion's bargaining demands, would be contrary tothe purpose, of theRetail Associatesrule of "fosteringand maintaining stability in bargaining relation-ships." 5 For, an employer would thus be permittedto withdraw "in the hope of obtaining, through sepa-rate negotiations, more favorable contract terms thanthose which are foreshadowed" by the Union's pro-posals 6 The rule, however, is designed precisely toprevent such a "disruption of the multiemployergroupvia arace for bargaining leverage;"In view of the foregoing, we conclude that "negoti-ations" within the meaning of theRetail Associatesrulecommenced at the latest on February 14,Carvel's subsequent withdrawal from multiemployerbargaining was untimely, and therefore Carvel vio-lated Section 8(a)(5) and (1) of the Act' by its refusalto adopt the agreement reached between the Associa-tion and the Union.' As we have found that Carveland C and D are separate employers under the Act;the obligation to sign the contract negotiated be-tween the Union and the Association lies only withCarvel, and we shall order that it take such action.3.For the reasons set forth in his Decision, weagree with the Administrative Law Judge's dismissal120 NLRB at 393tMor Paskesz,171 NLRB 116, 118 (1968), enfd. 405 F.2d 1201 (CA. 2,1969).IdWe find no merit in Respondent's contention that the Union consentedto Carvel's withdrawal. The Union's failure to immediately object to thewithdrawal,standing alone,is insufficient to establish'acquiescence. SeeN.LR.B. v John J Corbett Press, Inc.,401 F.2d 673, 675 (CA. 2, 1968),enfg. 163 NLRB 154(1967). Although in a letter dated June 9 the Unioninquired as to whether Carvel wished to sign the contract as a "non mem-ber," the letter specifically reserved the "right of either party to exercisetheir rights in the event of failure to reach an agreement"Furthermore, theUnion never abandoned its insistence that Carvel accept the Associationcontract and at no time did the Union indicate to Caravel a willingness tonegotiate terms different from those agreed upon with the Association. SeeIC Refrigeration Service, Inc.,200 NLRB 687, 690 (1972) For those rea-sons,Respondent's reliance onAtlas Sheet Metal Workers, Inc.,148 NLRB27 (1964), is clearly misplaced. THE CARVEL COMPANY113of the complaint allegation that Respondent Carvelviolated Section 8(a)(3) of theAct bydiscriminatori-ly discharging its employees working on the Addison,Maine,construction site.In addition,aswe havefound that Carveland Cand D are separate employ-ers, we shall dismiss the complaint insofar as`it alleg-es that Carvel unlawfully substituted C and D as theplumbing contractor on the Addison project in orderto avoid Carvel's bargaining obligation with theUnion.CONCLUSIONS OF LAw1.Carvel and C and D are separate employerswithin the meaning of Section 2(2) of the Act.2.Respondent Carvel is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.3.The Union is a labor organization within themeaning of Section 2(5) of the Act.4.The Union is, and has been at all materialtimes, the exclusive bargaining representative of theemployees of Respondent Carvel in the following ap-propriate unit:All journeymen and apprentices of the plumbingand pipefitting industry employed by membersof the Association; excluding all other employ-ees, guards, and supervisors as defined in theAct.5.By its refusal to adopt the agreement reachedbetween the Association and the Union, and by itsrefusal to give effect to the terms and conditions con-tained therein, Respondent engaged in and is engag-ing in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) ofthe,Act.THE REMEDYHaving found that Respondent Carvel has en-gaged in certain unfair labor practices, we shall orderit to cease and desist therefrom and take certain af-firmative action that we find necessary to-effectuatethe policies of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lationsBoard hereby orders that -the Respondent,The Carvel Company, Portland, Maine, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Plumb-ers, Steamfitters and Metal Trades, Local 321, AFL-CIO, as the exclusive bargaining representative of itsemployees in the appropriate unit described herein.(b)Refusing to sign and to implement the 1975-77contract between the Union and the Pipefitting Con-tractors Association, Inc., of Maine with respect toits employees in the appropriate unit described here-in.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights under the National-Labor Relations Act,as amended.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Forthwithsignand implement the 1975-77contract between the Union and the Association in-sofar as it applies to employees of Respondent in thedescribed unit, and give retroactive effect theretofrom its effective date in 1975.(b)Make whole its employees in the aforesaidbargaining unit for any loss of pay or other employ-ment benefits they may have suffered by reason ofRespondent's refusal to sign and to implement theaforesaid collective-bargaining agreement betweentheUnion and the Association. Backpay is to becomputed in a manner consistent with Board policyas set forth in F.W. Woolworth Company,90 NLRB289 (1950), with interest thereon at the rate of 6 per-cent per annum as set forth inIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962).(c)Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(d) Post at its place of business in Portland,Maine, copies of the attached notice marked "Ap-pendix." 9 Copies of said notice, on forms providedby the Regional Director for Region 1, after beingduly signed by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to, employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,9In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board." 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat steps the Respondent has taken to comply here-with.IT IS -FURTHER ORDERED that the complaint be, andithereby is, dismissed insofar as it- alleges violationsnot found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain with Plumb-ers, Steamfitters and Metal Trades, Local 321,AFL-CIO, by refusing to sign and to implementthe 1975-77 contract between the Union and thePipefittingContractorsAssociation, Inc., ofMaine.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their rights under the-NationalLabor Relations Act, as amended.WE WILL forthwith sign and implement the1975-77 contract' between the Union and theAssociation and give retroactive effect thereto,from its effective date in 1975.WE WILL make whole 'our employees in thebargaining unit for any loss of pay or other em-ployment benefits they may have suffered byreason of our refusal to sign and to implementthe aforesaid collective-bargaining agreementbetween the Union and the Association.THE CARVEL COMPANYDECISIONSTATEMENT OF THE CASEMELVIN J. WELLES, Administrative Law Judge: This casewas heard at Bangor, Maine, on December 10, 11, and-12,1975, pursuant to charges filed June 25, 1975, and amend-ed August 8, 1975, and a complaint issued September 5,1975, alleging violations of Section 8(a)(1), (3), and (5) ofthe National Labor Relations Act, as amended. The Gen-eral Counsel and the Respondent have filed briefs.Upon the entire record in the case, including my obser-vation of the witnesses, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER AND THE LABORORGANIZATION INVOLVEDCarvel Corporation is a Maine corporation, with its prin-cipal office and place of business at Portland, Maine, anddoes business as a plumbing contractor.In the course of itsbusiness operations,it receives goods and materials valuedin excess of $50,000 directly from points outside the StateofMaine. I find,as Carvel admits, that it is an employerengaged in commerce` within the meaning of Section 2(6)and (7)of theAct. C &.D Plumbing and Heating Compa-ny, herein called,C & D, also aMaine 'corporation en-gaged in the plumbing contractor business,and also havingits principal,office inPortland,Maine, is'alleged to be en-gaged in a common business enterprise with Carvel, and tobe "a continuation and/oralteregoof Carvel."For reasonsthat will become apparent subsequently,Imake no findingin this respect, but assume,for purposes of resolving theissues in this case, that C &D, which is admittedly whollyownedby Richard Carvel,who owns theCarvelCompany,is under Carvel's control.Plumbers, Steamfitters and MetalTrades, Local 321, AFL-CIO, hereincalled Local 321, is alabororganizationwithinthe meaning of Section 2(5) ofthe Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsRespondent Carvel has been a member of the PipefittingContractors Association, Inc.,' of Maine, herein called theAssociation, for many years, and as such a member of amultiemployer bargaining unit and party to a series of con-tracts with. Local 321. The 1973 contract between the Asso-ciation and Local 321 provided that it was to continue ineffect until April 30, 1975, but that "if either party desiresa change in this agreement after April` 30, 1975, they shallnotify the other party on or before Feb,. 1, 1975, and bothparties shall meet within fifteen,days to discuss same." Thecontract goes on to state that, absent such notice, the con-tract automatically renews itself for another year.On February 11, Union President James McLaughlinwrote to the Association as follows:]At a Notified Meeting of U.A. Local #321, Bangor,Me. it was voted by majority to re-open contract nego-tiations with your organization. The following tenta-tive proposals were presented for negotiation, with nochanges proposed in the body of the contract:Wages-$1.65 per hour increaseVacation-5% of negotiated wageTravel-22¢ per mile & by employee vehicle 25¢ permilePer Diem-$15.00 per dayApprentice Fund-to 5¢ per hourIn a conversation with Earle Reed, we agreed thatin lieu of a called meeting at this time, it would sufficeprimarily to set forth in a letter, the desired changes inthe contract.We have, by the way, composed a con-1Although the letter was addressed to one Omer Ouelette, as president ofthe Association, Ouelette was no longer president, Earl D. Reed had suc-ceeded him However, Reed responded to the Union's letter, so the "error"was of no consequence Ouelette was, on February 11, chairman of theAssociation's bargaining committee THE CARVEL COMPANY115tract for Supplemental Housing, Refrigeration etc. foryour consideration and study. We think it will be anasset to our organization to institute such a contract inthis particular area.We are ready at any time to sit down with you anddiscuss the issues as presented. The members of ournegotiating team are as follows:David Savage, Local PresidentMichael Crawford, Appr. Comm.Everett Pellon, memberMerle Boyer, Local Vice PresidentTimothy Jacques, member (alternate)Lawrence Hogan, Fin. Sec. (alternate)James McLaughlin, Bus. AgentRespectfully yours,James McLaughlin, B. AU A Local #321The Association, on February 14, wrote back as follows:This acknowledges receipt of your letter dated Feb-ruary 11, 1975, which listed your tentative proposalsfor changes in the present contract, and which en-closed a copy of your proposed Supplemental Agree-ment for Residential Housing and similar work.This also confirms our understanding that this ex-change of letters serves as the intial negotiation whichthe contract requires to take place prior to February15th.Your tentative proposals will be presented to ourCommittee, and we will contact you in order to set afirm date for the next meeting for bargaining purpos-es.The Chairman of our Bargaining Committee is Rog-er Ouellette, and the member in your area is Ken Nel-son of Paul A. Lawrence. In order to make it easier foryou, any communication with Ken will serve as acommunication with the Association and vice versa.Very truly yours,Earle D. ReedPresidentOn February 27, Richard Carvel wrote to Reed, submit-ting the resignation of Carvel Company from the Associa-tion,which letter was acknowledged, and the resignationaccepted, on March 5, by President Earle Reed. On March10,Reed wrote to Local 321, forwarding a list of the cur-rent members of the Association. Carvel was not on thislist,nor was C & D or any other company affiliated withCarvel in any way. McLaughlin acknowledged having re-ceived this letter, and noticing the omission of Carvel fromthe list of members. He then, a day or two later, calledRichard Carvel, asked him why his company was not onthe list, and was told that the Company was no longeraffiliated with the Association, but that he would "pay thewages, fringes, and so forth, but he wouldn't sign a con-tract with the union."The first actual meeting between the Association andLocal 321 for the purpose of negotiating a new agreementtook place April 9. McLaughlin testified that the first ses-sion took place that late because there was little plumbingwork earlier, and he wanted to be able to bring more pres-sure to bear at a time when plumbing work was up. Afterthe contract expired, and with no new contract havingbeen agreed upon, Local 321 went on strike, the strike be-ginning about May 5. The five employees working forCarvel at an Addison,Maine,elementary school job wherethe general contractor was Nickerson & O'Day went outon strike, along with all other Local 321 members in theentire area. These five employees were Edward Pellon, Da-vid Savage, George Armstrong, Richard Faulkner, and Ev-erett Bellon.The strike lasted until about May 31, when themembership ratified a new contract.Work continued on the Addison school project, as noother craft went on strike. After May 5, Richard Carvelmade a number of inquiries of McLaughlin, and also spoketo employees Ed Pellon and Everett Pellon,concerningwhen the strike might be over. He was told a number oftimes that ratification of the contract was "expected" soon.About the middle of May, Richard Carvel specifically toldRobert Chase, treasurer of Nickerson & O'Day, that thestrikewas expected to end in a matter of a few days, andthe men would go back to work at once.According to Carvel, about the third week of the strike,when Chase told Carvel he could not wait anylonger,Carvel asked Chase to "hold out for another week."Chase's testimony does not precisely confirm Carvel'sChase did testify that Carvel,at that time, told him "thatthe strike would be expected to end in amatter of a fewdays at the most and that the men would be back to workimmediately," but when asked, "Was your company askedto keep Carvel Company on?" he replied, "I really don'tthink we were asked to, specifically, but we hadno inten-tions of doing otherwise until maybe about the 20th, whenitbecameobvious that things still hadn't ended and it wasstill goingon, and we were gettingmore and morein a bindfor some work down there, that we finally decided thatwe've got to try to do somethingelse." It isclear that theimport of Carvel telling Chase that the strike would be oversoon and the men would be back immediately was thatCarvel wanted to keep the work for Carvel Company. AsChase put it in his testimony, he was "not taking that [theprediction that the strike would endsoon] for an answerany more. It dust wasn't a good enough answer for us."Itwasabout May 20 or so that Chase began"aggressive-ly" to seek a replacement for Carvel, because of penaltyclauses initscontract, and because of its "reputation,"which would be affected if the projectwere not finished ontime.Chase spoke with Richard Carvel, and with Carvel'sgeneral superintendent,Walter Butchart, asking if theyknew anyone Nickerson & O'Day could get to do the job,and he also talked with several other plumbing contractorsin the area.The others (Maynard Lane and Robert Morin)both told Chase they already had too much work to do.Richard Carvel suggested that C & D could do the work,telling Chase that Dow (president of C & D) had been asuperintendent for Carvel atone time,and that he knewDow to be a reliable person, but not telling Chase that he(Richard Carvel) owned C & D.About May 27, Everett Pellon, one of Carvel's employ-ees,who was also on Local 321's negotiatingcommittee,told Carvel that he thought the contract would be ratified 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe following Saturday. Also on Tuesday, May 27, Carvelcalled employee Ed Pellon and asked Pellon touse his in-fluence toget the members of Local 321 to ratify the con-tract ata unionmeeting the next night,tellingPellon "wehave to get back on that job."In fact the contract was ratified at a Local 321 meetingon Saturday, May 31. Ed Pellon told Richard Carvel onSunday, June 1, of the ratification, but Carvel said that thejob had been "taken away from us," that a "nonunion jobcontractor will be on the job site in the morning." Carvelalso told Pellonto "securethe job."In the meantime,about May 27, Byron Dow had received a call from Chaseasking him whether he would beinterestedin taking overand completing the Addison job. Dow went to Chase's of-fice and,afterlooking over the blueprints, told Chase thatC & D would go up and do the job. At Dow's request,Chase, on May28, sent aletter to C & D referring to theAddison joband stating:Becauseof the inability of the Carvel Company toman this job, Nickerson & O'Day is taking over thePlumbing and Piping labor on this project and reas-signing thislabor to C & D Plumbing and HeatingCompany as of this date.C & D Plumbing & Heating will requisitionmonthly the value of work performed during the pastmonth such requisitions to be submitted directly to us.We, inturn,will backcharge these items against Car-vel Companyon a net basis.If there are any questions,pleasecall the writer atany time.Mondaymorning,June 2, Carvel's employees came tothe job, having been directed to do so by the Union's busi-ness agent.Ed Pellon spoke with Chase about 10:45 a.m.or soto inquireabout "what was going on." According toPellon, Chase said that he wished Pellon had told him onFriday. (Obviously, he could not have told him definitely,as thecontract was not ratified until Saturday.) Shortlyafterward, one of Nickerson & O'Day's officials told theCarvel employees they wereno longeron the job. The em-ployees then left the job, and the next day C & D employ-ees took over. According to Chase, he told Ed Pellon, whenthe latter said that the men were back at work, "I'm sorry.The middle of last week we decided thatsomething elsewas goingto happen and you are going to have to pick upyour tools and leave."In addition to the above facts, there was considerableevidenceintroduced at the hearing concerning the relation-ship between Carvel Company and C & D Company, aswell asevidence concerning a "Carco Company," and itsconnectionwith the other two companies. As noted above,Carvel does own both Carvel Company and C & D Com-pany, and for purposes of deciding this case,I am assum-ing he completely controls both companies. The evidenceconcerningCarcoisnot, in my opinion, germane to theissuesherein as they have developed.The evidence also shows that Richard Carvel offered themen who had worked on the Addison job for Carvel Com-pany work on other Carvel Company jobs. The two em-ployees who testified, Everett and Ed Pellon, confirmedthis. In fact, Everett Pellon did go to workat Brewer,Maine, for Carvel. He was subsequently,, he testified,pulled off the job by the Union's business agent becausethe Union did not have a signed contract with Carvel. EdPellon was offered a "supervisory" job with Carvel.B. Discussion1.The alleged refusal to bargainThe General Counsel's theory of the refusal-to-bargainallegation, as stated at the hearing and in his brief, is to theeffect that "negotiations" for a new contract between theAssociation and Local 321 began on February15,so thatCarvel Company's withdrawal from the Association onFebruary 27 was untimely under the Board'sRetail Associ-ates, Inc.(120 NLRB 388 (1958)) rule. Respondent claimsthat "negotiations" within the meaning ofRetail Associatesdid not occur until the first meeting between the parties,which occurred April 9, so that Carvel's February 27 with-drawal from the Association, when coupled with theUnion's admitted knowledge, by about March 10, of suchwithdrawal,was prior to bargaining negotiations andtherefore effective and timely. InRetail Associates,theBoard (at 395) set forth the "rule" in the following dictum:We would accordingly refuse to permit the withdrawalof an employer or a union from a duly establishedmultiemployer bargaining unit, except upon adequatewritten notice given prior to the date set by the con-tract for modification, or to the agreed-upon date tobegin the multiemployer negotiations.Where actualbargaining negotiations based on the existing mul-tiemployer unit have begun, we would not permit, ex-cept on mutual consent, an abandonment of the unitupon which each side has committed itself to theother, absent unusual circumstances.The rule as stated suggests that the contract's provisions,as well as "actual bargaining negotiations," are significantto a determination of whether a withdrawal is timely. A,careful review of subsequent cases involving theRetail As-sociatesrule does not reveal any where a withdrawal wasviewed as untimely when made prior to the start of actualbargaining negotiations, although no case has been founddefining those words. In the light of the General Counsel'stheory here, and the lack of any definitive authority otherthan theRetail Associatesdictum for viewing either thecontract's automatic renewal date (February 1 here), or thedate set by the contract for negotiations (February 15 here)as cutoff date for effective withdrawal, I am constrained tofind no violation of Section 8(a)(5) in this case. The Unionitself was late in seeking modification of the contract here-in; despite the February 1 contract date, it did not writethe Association until February 11. The Association's replyon February 14 stated, as set forth above, that the "ex-change of letters serves as the initial negotiation which thecontract requires to take place prior to February 15th." Inthe circumstances, Carvel would have had every right tobelieve, with the passing of the February 1 date, that theold contract was automatically renewed. Had it been, andhad Carvel then refused to sign it for its renewal year, therewould have been a clear violation, not affected by the sub- THE CARVEL COMPANY117Sequent (to the contract's presumed renewal) withdrawalby Carvel from the Association. But here, the Union andthe Association were each, in effect, waiving the contract'sprovisions with respect to the date for modifying the con-tract and negotiating a new contract.In these circumstances, in my view, the only operativedate against which to determine the timeliness of a with-drawal from the Association must be the date on whichactual negotiations began, and that date is April 9. I can-not view the statement in the Association's letter that theletters themselves constituted "negotiations" as reallybeing negotiations within the meaning of the Board's rule.Accordingly, Carvel was not obliged to sign the contractultimately negotiated between Local 321 and the Associa-tion,having effectively withdrawn from the Associationand the multiemployer unit on February 27.The General Counsel's briefstatesthat "Evenassumingthat Carvel had the right and did in fact make a timelywithdrawal from the Association, it is still obligated to bar-gain with the Union. The recordis clearthat even in thisregard,Carvel has stated that it would only pay the wagesand fringe benefits but would not agree to any other mat-ters.On this point alone, a bargaining order is appropri-ate." It was not my understanding at the hearing that theGeneral Counsel was litigating this theory, which is not thetheory of the complaint. Nor is it clear on the record thatthere was any refusal by Carvel to negotiate individuallywith the Union. The statement by Carvel referred to in theGeneral Counsel's brief was not in a context of "individualnegotiations," but rather in terms of what Carvel would goalong with in terms of the agreement reached between theAssociation (of which Carvel was no longer a member) andLocal 321. Manifestly, the "issue" suggested by the Gener-alCounsel in this respect was not in any sense "fully liti-gated." Accordingly, I make no findings in this regard.2.The alleged 8(a)(3) violationsThe General Counsel's theory of the alleged discrimina-tory discharge allegations respecting Carvers five employ-ees is thatRichard Carvel "orchestrated" Nickerson &O'Day's "fears" that the Union's strike would not be overfor along time;that the penalty, clause of Nickerson &O'Day's contract would be invoked against it, and thatCarvel had nothing to lose by Nickerson & O'Day's "deci-sion," as the contract went to C & D, wholly owned byRichard Carvel, so that the "only losers" would be theUnion and the five union member-employees. The GeneralCounsel contends that Carvel, during the week precedingLocal 321's ratification of the contract and the consequentend of the strike, deliberately withheld from Nickerson &O'Day's representatives the knowledge he (Carvel) hadthat the contract would soon be ratified, "knowledge" hehad obtained from Ed Pellon, Everett Pellon, and JamesMcLaughlin.It is true that during the last few days Richard Carvelmight well have done more to persuade Chase, of Nicker-son & O'Day, not to take the work away from Carvel Com-pany. It is also true that perhaps Richard Carvel had nogreat incentive at this point to try to undo theassignmentof the work to C & D, for he did own C & D. Neither ofthese facts, however, demonstrates that Richard Carversmotivation was at any stage invidious, or that he took, orrefrained from taking, any action for the purpose of rid-ding himself of "union" employees. Carvel had been re-ceiving assurances all along that the strike would end"soon." He had attempted, successfully, to persuade Chasenot to take steps to replace Carvel Company when Chasequestioned him about the duration of the strike. He hadeven, as late as Tuesday, May 27, tried to get Everett Pel-lon to push through a union ratification of the contract onthe very next day, although he already knew that Chasehad made plans to replace Carvel Company, and that thereplacement would likely be C & D. Earlier,of course,Richard Carvel had every reason to keep assuring Chase,as he did, that the strike would soon be over, for earlier,therewas no way of knowing that Carvel's company,C & D, would get the job.Indeed, Chase's testimony demonstrates that, but fortheir being too busy, one or the other of two plumbingcontractors Chase contacted, when he became convincedthat the ending of the strike was too unpredictable to con-tinuewithout a plumbing contractor on the job, wouldhave received the work formerly done by Carvel Companyemployees. Furthermore, Carvel offered all Carvel Compa-ny employees at Addison jobs at other Carvel locations,again demonstrating that there was no "animus" towardthese union members. Perhaps, although this is entirelyspeculative, had Richard Carvel transmitted to Nickerson& O'Day the latest "prediction" from the Pellons as to theimminentend of the strike, Chase might have kept CarvelCompany on the job despite the commitment to C & D.But healso, and based on his testimonythis seems moreprobable, might have regarded these "predictions" as nodifferent from the earlier predictions, and that this was nolonger "a good answer." Carvel may well bythis time, assuggested by the General Counsel, have feltan indifferencebecause he personally had "nothingto lose." 2 This stillwould trot make Nickerson & O'Day's action that of Carv-el.In sum, the record as a whole does not permit the find-ing that Carvel discriminatorily discharged its employees.The General Counsel has not demonstrated that Carvelwas responsible, for the men losing their jobs at the Addi-son project, nor has the General Counsel demonstrated (as-sumingarguendo)Carvel's "responsibility" by "inaction"any unlawful motivation on Carvel's part. For all the fore-going reasons, I'conclude that the General Counsel has notestablished a violation of ,Section 8(a)(3) of the Act.CONCLUSION OF LAWRespondent has not engaged in any conduct violative ofthe Act.[Recommended Order for dismissal omitted from publi-cation.]2 The Company argues to the contrary in its brief that Carvel did have"something to lose " I make no fording one way or the other, I am merelyassuming the General Counsel's position in this respect to be the case inorder to consider his argument in its best posture.